DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on June 21, 2022. Claims 1 and 4 are amended; claim 5 is canceled.
Applicant’s arguments have been considered, but the new grounds of rejection render them moot.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “assembly” and “system,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “monitoring system” of claims 1, 4, and 6;
The “valve assembly” of claim 12;
The “manifold system” of claims 14 and 16;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “monitoring system” will be interpreted as a plurality of sensors in accordance with claim 9. 
The valve assembly (103) will be interpreted as a plurality of valves in accordance with paragraph [0051] of the specification. 
The manifold system (206) will be interpreted a conduit in accordance with paragraph [0047].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The final lines of claim 1 refer to controlling “the rates of precursor consumption and thin film formation…to ensure that the rate of precursor consumption…is synchronized with the rate of precursor synthesis.” As established earlier in the claim, precursor consumption generates the thin film’s formation, yet this syntax implies that thin film formation is controlled apart from precursor consumption, even though it is precursor consumption that must be calibrated to be equivalent to the rate of precursor synthesis. The examiner suggests more clearly demarcating the causal mechanisms, possibly by clarifying that the rate of precursor consumption is being directly controlled under condition (ii), with thin film formation being a downstream effect. To advance prosecution, the examiner will interpret the contested limitation under this presumption. 
Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim refers to “a plurality of precursor synthesis chambers connected with a plurality of thin film processing chambers.” It is unclear how these additional pluralities relate to the precursor synthesis and thin film processing chambers of claim 1. Are the chambers of claim 1 part of the two pluralities of claim 21 or distinct? Do the pluralities of claim 21 require “direct transport” of the precursor, as with claim 1? Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure of additional chambers, regardless of their connectivity status, as satisfying the contested limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, 6-7, 12, 14, 30-32, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., JP 2014-150229, in view of Weidman, US 2006/0165892, and Todd, US 2003/0022528. (Applicant furnished a machine translation of Kobayashi in the 7/6/21 IDS, which is being relied upon for purposes of this Office letter.)
Claims 1, 3-4, 6, 45-46: Kobayashi discloses an integrated system, comprising (Fig. 1):
A raw material source (13, 21) [0025];
A precursor synthesis chamber (42) [0081], including:
An inlet (38) in communication with the raw material source;
An outlet (54);
A processing chamber (101) directly connected to the precursor synthesis chamber [0086], including:
An inlet (102) coupled to the outlet of the precursor synthesis chamber.
Kobayashi, though, is silent regarding the claimed features of a “monitoring system” and a “controller.” In supplementation, Weidman also teaches an integrated system yet further contemplates a plurality of sensors, i.e., the “monitoring system,” which monitors and detects precursor synthesis and thin film formation [0079-0080]. A controller (480) is further configured to receive data from the sensors regarding precursor consumption and film formation [0079].
Regarding condition (i), Weidman’s controller “is adapted to monitor the process(es) being performed in the process chamber 603, in an effort to assure that at least one of the source vessels…contains a desired amount of [precursor]…In this way, the gas delivery system 602 is adapted to look ahead and adjust the rate of generation of the [precursor] as needed” [0079]. Todd goes further than simply ensuring sufficient levels of precursor by prescribing feeding the precursor at the very rate at which it is consumed during the film formation step [0045]. This strategy has been shown to improve deposition uniformity and resource economy [0044]. In view of these deliverances, it would have been obvious to incorporate sensors and controllers within the system of the primary reference, as well as to supply the precursor at a rate commensurate with its subsequent consumption. 
Kobayashi, it should be noted, supplies the precursor from the synthesis chamber directly to the processing chamber “in real time” and “without storing” said precursor [0092]. When applied to this context, Todd’s precept of supplying the precursor at the rate of its consumption within the processing chamber is precisely commensurate with the act of synthesizing the precursor at the rate of its consumption. In other words, because Kobayashi has no means to store the precursor, the rate of synthesis will necessarily be equal to the rate of supply. And if, as Todd demonstrates, there is a compelling motivation to equilibrate the rate of precursor supply to the rate of precursor consumption, then Kobayashi’s rate of precursor synthesis will synchronize with the rate of precursor consumption, by logical definition. In this way, the prior art satisfies condition (i).
Regarding condition (ii), Weidman already admits to the very phenomenon: “the [precursor] generation process can be kinetically limited by the reaction rate of ozone…Therefore…the [precursor] generation process will have a maximum generation rate at which the [precursor] can be formed and thus the throughput of the deposition chamber may be limited by this process.” It is the position of the Office that, given a case of insufficient precursor formation, it is simply common sense for the operator to decelerate the deposition process. The only other option is to allow the precursor supply to expire prematurely, leaving the deposition process unfinished. Given the preeminence of the former option, it would have been “obvious to try” this alternative, as choosing from a finite number of predictable solutions with a reasonable expectation of success is within the scope of ordinary skill.
Claim 7: Weidman monitors the raw material flow rate [0079]. 
Claim 12: As shown by Figure 4 of Weidman, the precursor synthesis chamber is separated by a valve from the processing chamber. 
Claim 14: Vessel 640 of Weidman may be taken as the “manifold system.” 
Claims 30-31: The type of gas and its condition of provision are matters of intended use, whereby the prior art must merely demonstrate the structural capacity to reproduce any functional recitations – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). Kobayashi’s system is capable of supplying the enumerated gases at room temperature. 
Claim 32: Weidman’s processing chamber is a batch tool.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Weidman and Todd, and in further view of McMillan et al., US 5,138,520.
Although Weidman provides a sensor for the detection of a parameter relating to precursor synthesis, the cited prior art is silent regarding a sensor for the monitoring of a “property of the thin film.” McMillan, though, provides an integrated system comprising a process chamber (2) and a precursor synthesis chamber (14), whereby an ex-situ mechanical sensor (32) assesses the proceedings of thin film formation and relays that data to a controller (36) which, in turn, modifies the precursor inputs accordingly (5, 30-45). It would have been obvious to the skilled artisan to incorporate sensors to achieve the predictable result of accurate feedback control.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Weidman and Todd, and in further view of Collins et al., US 2017/0335450.
Kobayashi is silent regarding the feature of a vent but, as delineated by Figure 1, Collins couples an exhaust line (120) to the precursor synthesis chamber to “remove unwanted vapor from the ampoule, or to purge out other undesirable gases” [0044]. As the primary reference shares this desideratum, it would have been obvious to the skilled artisan to integrate a vent outlet within the synthesis chamber.
Claims 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Weidman and Todd, and in further view of Sneh et al., US 6,551,399.
Claim 21:  Kobayahsi is silent regarding the presence of other processing units. Sneh, though, describes an integrated system (30) comprising a precursor synthesis chamber (38) and a processing chamber (31), whereby this battery is situated within each unit (53) disposed about a central transfer chamber to constitute a cluster arrangement (12, 27-30; Figs. 13-14). It would have been obvious to replicate Kobayashi’s processing unit within a cluster tool to augment throughput, in addition to the finding that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 24-25: The type of gas supplied gas is a matter of intended use – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Ganguli et al., US 2004/0015300. Ganguli teaches an integrated system comprising a process chamber and a precursor synthesis chamber (124), whereby a monitoring system (410) and controller (136) perform real-time monitoring of film formation and adjust the inputs to the synthesis chamber to ensure sufficient levels of precursor [0027-0030, 0060-0062]. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/     Primary Examiner, Art Unit 1716